OPINION AND ORDER

Movant, William Lloyd Turner, of Springfield, Kentucky, desires to terminate Kentucky Bar Association proceedings against him by accepting a one-year suspension from the practice of law pursuant to SCR 3.480(3). Currently there are two separate proceedings pending against movant and the KBA does not object to the motion for. suspension.
The first charge against movant was issued by the Inquiry Tribunal on March 28, 1997, and consisted of two counts arising from movant’s representation of Mr. Kenny Bush. Movant admits that he failed to act with diligence and promptness in violation of SCR 3.130-1.3, and failed to keep his client reasonably informed in violation of SCR 3.130-1.4, with respect to his representation of Mr. Bush.
The second charge against movant was issued on August 11, 1997, and arose from his representation of Mr. James Hunt Barker in three of Barker’s challenges to a 1990 Fayette Circuit Court judgment. Movant represented Barker in three separate courts (the U.S. District Court for the Eastern District of Kentucky, the Kentucky Court of Appeals, and the Fayette Circuit Court), and in each of those courts movant was found to have violated Rule 11 of the Rules of Civil Procedure. Movant was assessed a total of $61,000 in sanctions for these Rule 11 violations.
The Inquiry Tribunal’s charge against movant in this instance consisted of five counts. Counts I, II, III and IV charged four separate violations of SCR 3.130-3.1. Movant admits that he violated 3.130-3.1 by filing frivolous, nonmeritorious pleadings and by making frivolous, nonmeritorious arguments before the three above mentioned courts during the course of his representation of James Hunt Barker. In Count V the Inquiry Tribunal’s charged violation of SCR 1.130-1.16(a)(1), and movant admits that he violated this provision by agreeing and continuing to represent Mr. Barker in the three above mentioned courts in which the representation and conduct resulted in the imposition of Rule 11 sanctions.
Upon the foregoing facts and charges, it is ordered that movant’s motion for one (1) year’s suspension from the practice of law in the Commonwealth of Kentucky be granted. It is further ordered that:
1. The movant, William Lloyd Turner, is hereby suspended from the practice of law in *927Kentucky for a period of one (1) year. The period of suspension shall commence on the date of entry of this Order and continue until such time as movant is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
2. In accordance with SCR 3.450, movant is directed to pay the costs of this action in the amount of $210.96.
3. Pursuant to SCR 3.390, movant shall, within ten (10) days from the entry of this Order, notify all clients in writing of his inability to represent them and to furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: November 20, 1997.
/s/ Robert F. Stephens Chief Justice